Appeal by defendant from a judgment of the County Court, Nassau County, rendered January 13, 1976, convicting him of robbery in the second degree and assault in the second degree, upon a jury verdict, and imposing sentence. Judgment modified, on the law, by reversing the conviction of assault in the second degree, and the sentence imposed thereon, and the said count is dismissed. As so modified, judgment affirmed. As conceded by the People, under the facts of this case, assault in the second degree is a lesser included offense of robbery in the second degree. Damiani, J. P., Shapiro, Mollen and O’Connor, JJ., concur.